Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan on 2/22/2021.

The application has been amended as follows: 
In the Claims:
In claim 13, line 8, after the word “signal”, deleted the word “and”.
In claim 13, line 10, after the word “command”, inserted - - ; and 
the fitting of the page turning device upon a sostenuto pedal further includes deforming a body of the page turning device, and slipping the page turning device upon the sostenuto pedal, such that the body extends along a length of the sostenuto pedal, at least a portion of the sostenuto pedal is received in a void formed in the body, and the page turning device is in contact with a top surface and a bottom surface of the pedal - -.
In claim 14, line 3, after the words “attached to” changed the word “the” to - - a - -.
In claim 14, line 3, after the word “sleeve” inserted the phrase - - of the page turning device - -.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
2/25/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837